[Cite as Romohr v. Singer, 2022-Ohio-50.]




                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLINTON COUNTY




 TRICIA D. SINGER ROMOHR,                         :

        Appellant,                                :      CASE NO. CA2021-06-019

                                                  :           OPINION
     - vs -                                                    1/10/2022
                                                  :

 BLAKE A. SINGER,                                 :

        Appellee.                                 :




              APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                              Case No. DRC 20120091


Rion, Rion & Rion L.P.A. Inc., and Ashley N. Caldwell, for appellant.

George & Underwood L.L.P., and Krystina S. George-Underwood, for appellee.

Aryeh L. Kaufman and Olivia A. Radin, urging reversal for amici curiae Ohio Domestic
Violence Network and Battered Women's Justice Project Domestic Violence Legal
Empowerment and Appeals Project.



        S. POWELL, J.

        {¶ 1} Appellant, Tricia D. Singer-Romohr ("Mother"), appeals the decision of the

Clinton County Court of Common Pleas, Domestic Relations Division, granting custody of
                                                                   Clinton CA2021-06-019

the minor children to appellee, Blake A. Singer ("Father"), suspending her parenting time

for 90 days, and declining to find Father in contempt of the court's orders. For the reasons

set forth below, the trial court's judgment is affirmed.

       {¶ 2} Mother and Father were married in July 2004. Two children were born issue

of the marriage, H.S., born in April 2008, and A.S., born in May 2010. The parties were

granted a dissolution of marriage in April 2012 and a shared parenting plan was

incorporated into the final dissolution decree. Pursuant to the shared parenting plan, the

children were to reside with Mother at Mother's residence, and Father would have visitation

Sunday through Tuesday, and every other Saturday evening. Both parents were deemed

the residential parent of the children, but Mother was designated the residential parent for

school purposes.

       {¶ 3} Less than one year later, in February 2013, Mother moved the trial court to

suspend Father's parenting time and to terminate the shared parenting agreement due to

events that caused Mother to become "extremely fearful for the imminent physical and

emotional welfare of the minor children[.]" The magistrate appointed a guardian ad litem

for the children and set the matter for a hearing. Prior to the hearing, the parties reached

an agreement to terminate the shared parenting agreement, designate Mother the children's

legal custodian and residential parent, and to modify Father's parenting time to every

Wednesday evening and every other weekend. On August 22, 2014, after a hearing was

held regarding the parties' agreement, the trial court issued an order terminating the 2012

shared parenting agreement and adopting the agreement of the parties ("2014 Parenting

Order").

       {¶ 4} In the years that followed, both Mother and Father remarried and expanded

their families. Father married the children's stepmother ("Stepmother") in 2014 and the

couple had two daughters together. Mother married the children's stepfather ("Stepfather")

                                              -2-
                                                                       Clinton CA2021-06-019

in 2015 and the couple had two sons together. The children were well bonded with their

half-siblings until 2018, when their relationship with their half-sisters began to deteriorate.

       {¶ 5} On December 26, 2018, Father moved the trial court to find Mother in

contempt for violating the 2014 Parenting Order. In support, Father claimed Mother had

denied him parenting time since December 7, 2018, when she learned the children were

sleeping in the finished basement of Father's home during their overnight visits.

       {¶ 6} On February 1, 2019, Mother filed three motions with the trial court: a motion

to appoint a guardian ad litem for the children; a request for the trial court to order Father

to have his home inspected by the Clinton County building and zoning departments; and a

motion for the trial court to modify the parties' parenting time. The trial court reappointed

the guardian ad litem and set the remaining matters for a hearing.

       {¶ 7} On May 9, 2019, a hearing was held before the magistrate regarding Father's

December 2018 contempt motion. At the hearing, Mother testified she withheld the children

from Father for a period of six months due to her belief that his home was unsafe for the

children. Based upon Mother's admission, the magistrate found Mother in contempt for

failing to follow the 2014 Parenting Order and reserved ruling on sentencing at that time.

       {¶ 8} On May 31, 2019, Father moved the trial court for custody of the children.

The record reflects the parties subsequently began joint parenting counseling and were

"making good progress" as of September 2020. This progress resulted in Father moving

the trial court for shared parenting in October 2020.

       {¶ 9} On December 1, 2020, Mother moved the trial court for an increase in child

support and requested the trial court to order supervised parenting time for Father. Mother

also filed a motion to show cause, requesting Father to show why he should not be held in

contempt of court for his failure to abide by the 2014 Parenting Order and the final decree

of dissolution. Specifically, Mother claimed Father failed to comply with Sections 4(A), (C),

                                              -3-
                                                                      Clinton CA2021-06-019

and (F), as well as Section 6(B) of the 2014 Parenting Order by engaging in a physical

altercation with H.S., making derogatory comments to the children, failing to provide

secondary health insurance for the children, and interfering with Mother's telephone

communication with the children while they were with Father. Mother also claimed Father

violated the final decree of dissolution by failing to make timely monthly mortgage and utility

payments for the marital residence, which caused the home to go into foreclosure.

       {¶ 10} On December 29, 2020, Father moved the trial court to suspend Mother's

parenting time due to severe parental alienation. Father claimed Mother had "systemically

and continually interfered and manipulated the children and their relationship with Father,

and that her parenting time "may need to be suspended" in order for Father to repair his

relationship with his sons through an "intense parental alienation program."

       {¶ 11} On January 25, 2021, a three-day hearing before the magistrate commenced.

At the hearing, the magistrate considered evidence related to eight post-decree motions

filed by the parties between December 2018 and December 2020. Mother presented

testimony from seven witnesses, including herself, a family friend, a deputy with the Clinton

County Sheriff's Office, an officer with the Wilmington Police Department, the children's

massage therapist, the children's counselor, and the children's guardian ad litem. Mother's

case focused on several prior investigations into Father by children's services and various

law enforcement agencies, in addition to issues that occurred during Father's parenting time

and the children's overall negative relationship with Father.

       {¶ 12} Father also presented testimony from seven witnesses, including himself,

Stepmother, H.S.'s former teacher, expert witness Linda Gottlieb, the children's paternal

grandfather, a caseworker from children's services, and Mother's prior counsel in this case.

       {¶ 13} The crux of Father's case stemmed from the testimony of Gottlieb, a licensed

marriage and family therapist. Gottlieb specializes in the treatment of severe cases of

                                              -4-
                                                                     Clinton CA2021-06-019

parental alienation, which is "a highly dysfunctional cross-generational alliance between the

child and the triangulating parent to the disruption, dismissal and sometimes utter rejection

of the child's other parent absent a bona fide protective reason." Gottlieb testified as a

generic expert witness, whose intent was to "educate the trier of facts (sic) about alienation

and that it's child abuse" that can be effectively treated. As a generic witness, Gottlieb did

not have any specific knowledge of the facts of the instant case, nor did she testify

specifically regarding Mother, Father, or their relationships with the children. Rather, most

of Gottlieb's testimony concerned the "eight manifestations" that are used to predict and

"virtually diagnose" an alienating child to a degree of 99 percent accuracy, as well as the

recommended treatment in severe cases.

       {¶ 14} Where the court finds there is severe parental alienation, Gottlieb contends

traditional reunification will not work. Instead, Gottlieb recommends her Turning Points

Program, which is a four-day family therapy program that jumpstarts the reconnection

between a child and the alienated parent. Gottlieb testified that the court is required to

make an independent finding, in "whatever language it uses," that parental alienation exists

in a case, and conclude that the alienation is severe enough to warrant participation in the

Turning Points Program.

       {¶ 15} After the presentation of the evidence and each party's closing argument, the

magistrate orally granted Father's motion for custody, suspended Mother's parenting time,

and ordered the parties to participate in Gottlieb's Turning Points Program. Thereafter, the

magistrate issued a detailed decision regarding the post-decree motions.

       {¶ 16} In her decision, the magistrate began with Mother and Father's motions for

contempt. Regarding Mother's previous adjudication for contempt of the 2014 Parenting

Order, the magistrate found Mother had purged the contempt finding by providing makeup

parenting time to Father. As it pertains to Mother's motion to show cause, the magistrate

                                             -5-
                                                                     Clinton CA2021-06-019

found Mother failed to meet her burden of proof that Father violated the court's orders and

dismissed her motion.

       {¶ 17} Concerning the parties' motions to modify parenting time and Father's request

for a change in custody, the magistrate found there was a change of circumstances and

that modification of the current parenting order was in the best interest of the children. The

magistrate conducted a detailed examination of the best interest factors of R.C.

3109.04(F)(1), including an in-depth analysis of the eight manifestations of parental

alienation, as set forth by Gottlieb, and their presence in this case. The magistrate also

included a review of Gottlieb's Turning Points Program, which is used to treat severe

alienation cases and involves a four-day intensive intervention period followed by outpatient

therapy. After her review of the relevant factors, the magistrate concluded that all eight

manifestations are present in this case, and there is an immediate need for intervention to

repair the children's relationship with Father.

       {¶ 18} Regarding parenting time, the magistrate considered the best interest factors

of R.C. 3109.051(D) before allocating the parental rights and responsibilities to Father and

designating him the residential parent and legal custodian of the children. The magistrate

ordered the parties to participate in the Turning Points Program and that the cost of the

program would be split equally between the parties. The magistrate further ordered a 90-

day sequestration period between the children, Mother, and her family members, and noted

the sequestration period could be shortened at the discretion of Gottlieb. After completion

of the Turning Points Program, the magistrate ordered that Mother shall have liberal

parenting time with the children as the parties agree, but not less than the standard order

of parenting time.

       {¶ 19} Two days after the magistrate issued her decision, Father moved the trial

court for an emergency interim order directing Mother to relinquish the children to Father.

                                              -6-
                                                                      Clinton CA2021-06-019

The trial court issued an interim order the same day, which adopted part of the magistrate's

decision, including the allocation of parental rights and responsibilities to Father, his

designation as the residential parent and legal custodian of the children, the magistrate's

order for the parties to participate in the Turning Points Program, and the 90-day

sequestration period. Mother then released the children to Father that evening.

       {¶ 20} Mother filed objections and supplemental objections to the magistrate's

decision and the trial court held a hearing. On May 25, 2021, the trial court issued a decision

overruling Mother's objections and adopting the magistrate's decision in its entirety. In so

doing, the trial court specifically noted that

              [w]ith such a voluminous case file, the court understands how
              each party can point to certain facts in the record allegedly not
              specifically addressed by the Magistrate in her Decision. The
              Decision is not a perfect document. However, the court finds
              the Decision to be a carefully crafted and well supported record
              of the proceedings conducted before the Magistrate.

              More importantly, after an independent review of the record, the
              court finds the ultimate Decision results in conclusions with
              which the undersigned Judge agrees. While the Court could
              supplement the Decision supportive of the Magistrate's
              recommendations with independent reasoning of its own, the
              goal is not to file a perfectly supported Decision but to file the
              correct Decision.

       {¶ 21} Mother now appeals, raising three assignments of error for our review.

       {¶ 22} Assignment of Error No. 1:

       {¶ 23} THE TRIAL COURT ERRED AS AN ABUSE OF DISCRETION IN FINDING

THAT RESIDENTIAL AND LEGAL CUSTODY OF THE MINOR CHILDREN SHOULD BE

GRANTED TO MR. SINGER, WITH AN IMMEDIATE SUSPENSION OF MS. ROMOHR'S

PARENTING TIME, AND THE DECISION WAS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE.

       {¶ 24} Mother first argues the trial court's decision to award custody of the children


                                                 -7-
                                                                       Clinton CA2021-06-019

to Father is against the manifest weight of the evidence and constitutes an abuse of

discretion. We disagree.

       {¶ 25} As an initial note, "we acknowledge that 'the power of the trial court to exercise

discretion is peculiarly important in proceedings involving the custody and welfare of

children.'" Forney v. Forney, 12th Dist. Clermont No. CA2011-08-057, 2012-Ohio-3427, ¶

12, citing Kenney v. Kenney, 12th Dist. Warren No. CA2003-07-078, 2004 Ohio 3912, ¶ 6.

"The discretion a trial court enjoys in custody matters should be accorded the utmost

respect, given the nature of the proceeding and the impact the court's determination has on

the lives of the parties concerned." Id.; see also Davis v. Flickinger, 77 Ohio St.3d 415, 418

(1997). Therefore, the trial court's determinations shall be reviewed under an abuse of

discretion standard. Id. at ¶ 12. The term abuse of discretion "connotes more than an error

of law or judgment; it implies that the court's attitude is unreasonable, arbitrary or

unconscionable." Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶ 26} "In reviewing a custody determination, an appellate court must 'review the

record to determine whether there is any evidence in support of the prevailing party.'" Sallee

v. Sallee, 142 Ohio App.3d 366, 370 (12th Dist.2001), citing Ross v. Ross, 64 Ohio St.2d

203, 206 (1980). "While reviewing the record, the appellate court must keep in mind that

the trial court is better equipped to examine and weigh the evidence and to make decisions

concerning custody[.]" Sallee at 370; Miller v. Miller, 37 Ohio St.3d 71, 74 (1988).

       {¶ 27} In determining whether a modification of custody is warranted, a court must

follow R.C. 3109.04(E)(1)(a), which provides, in pertinent part:

              The court shall not modify a prior decree allocating parental
              rights and responsibilities for the care of children unless it finds,
              based on facts that have arisen since the prior decree or that
              were unknown to the court at the time of the prior decree, that a
              change has occurred in the circumstances of the child, * * * and
              that the modification is necessary to serve the best interest of
              the child.

                                               -8-
                                                                       Clinton CA2021-06-019

       {¶ 28} In applying these standards, the trial court shall retain the residential parent

designated in the prior decree unless a modification is in the child's best interest and the

harm likely to be caused by the change of environment is outweighed by the advantages of

the change to the child. R.C. 3109.04(E)(1)(a)(iii); Forney at ¶ 13.

       {¶ 29} In the case sub judice, Mother claims the trial court's award of custody to

Father is against the manifest weight of the evidence. The "weight of the evidence concerns

'the inclination of the greater amount of credible evidence, offered in a trial, to support one

side of the issue rather than the other.'" Eastley v. Volkman, 132 Ohio St.3d 328, 2012-

Ohio-2179, ¶ 12, quoting State v. Thompkins, 78 Ohio St.3d 380, 387 (1997). "Where an

award of custody is supported by a substantial amount of credible and competent evidence,

such an award will not be reversed as being against the weight of the evidence by a

reviewing court." In re R., 12th Dist. Madison No. CA2018-04-012, 2019-Ohio-1198, ¶ 16,

citing Flickinger at 418.

       {¶ 30} In a manifest weight analysis, "the reviewing court weighs the evidence and

all reasonable inferences, considers the credibility of witnesses and determines whether, in

resolving conflicts in the evidence, the finder of fact clearly lost its way and created such a

manifest miscarriage of justice that the judgment must be reversed and a new trial ordered."

Schneble v. Stark, 12th Dist. Warren Nos. CA2011-06-063 and CA2011-06-064, 2012-

Ohio-3130, ¶ 67; Forney at ¶ 34. "[E]very reasonable presumption must be made in favor

of the judgment and the finding of facts." Volkman at ¶ 21. "If the evidence is susceptible

of more than one construction, the reviewing court is bound to give it that interpretation

which is consistent with the verdict and judgment[.]" Id.

       {¶ 31} Mother first argues the trial court failed to consider most of the witnesses she

called to testify at the final hearing and included findings of fact that are inconsistent with

the record. In support, Mother claims the magistrate's decision only details testimony from

                                              -9-
                                                                      Clinton CA2021-06-019

Gottlieb and the guardian ad litem, and did not mention "nearly every witness who

presented favorable testimony on [Mother's] behalf[.]"

       {¶ 32} As noted above, both parties presented a significant amount of testimony and

evidence at the final hearing. After a review of the trial court's decision, it is apparent the

magistrate, and subsequently the trial court, considered the entirety of the testimony

provided at the hearing. This is particularly evident given the trial court's recitation of

numerous, specific examples of conduct by the parties throughout the case. While the

decision does not specifically reference each testifying witness by name or fully summarize

each witness's testimony, such a fact is not indicative that the trial court did not consider

the entirety of the testimony presented. Rather, a "reviewing court may make assumptions

regarding the trial court's consideration of evidence and application of relevant statutory

requirements." Forney at ¶ 31, citing Sayre v. Hoelzle-Sayre, 100 Ohio App. 3d 203, 212

(3d Dist.1994); In re Dye, 12th Dist. Fayette Nos. CA2011-04-004, CA2011-04-005, and

CA2011-04-006, 2012-Ohio-2570, ¶ 59.

       {¶ 33} Mother also claims that minor misstatements of fact render the trial court's

decision against the manifest weight of the evidence. We disagree. When reading the trial

court's decision in its entirety, it is apparent that the "inconsistent" statements pointed out

by Mother, including the misstatement that the guardian ad litem learned of a derogatory

comment via H.S. rather than Stepmother, are inconsequential to the trial court's decision

as a whole and do not undermine the validity of its decision to award custody to Father.

       {¶ 34} Mother also takes issue with the magistrate's decision to issue a ruling from

the bench at the conclusion of closing arguments.          Mother contends the magistrate

demonstrated frustration over the length of the case at that time and that "a large part of

the Decision was based on the unproven allegation that [Mother] made a nursing board

complaint against [Stepmother]."

                                             - 10 -
                                                                       Clinton CA2021-06-019

       {¶ 35} After a review, we disagree with Mother's characterization of the magistrate's

comments at the end of the hearing. The record reflects that after closing arguments, the

magistrate addressed the parties "face to face" in order to provide context for her written

opinion that followed. In so doing, the magistrate noted frustration with herself and the court

that she had allowed the case to remain pending for nearly three years, in hopes that the

parties would "get the children where they needed to be." However, in allowing the case to

remain pending, the magistrate ignored the "red flags" in this case, and the children were

continually victimized. At the end of the magistrate's comments, she noted that

              the one thing that really got me as far as quickly as it did is –
              there is no doubt in my mind that you played a hand in reporting
              [Stepmother] to the nursing board. * * * [B]efore I learned that
              information in this hearing, * * * I'm thinking a good caring parent
              could be doing this and not realizing that what they're doing is
              not in the best interest of the children. So sometimes we
              disagree on that. That one behavior * * * shows me that you're
              acting not in the best interest of the children, you're acting out
              of revenge or a need to hurt your ex-husband[.] * * * That was
              a big factor in what I'm doing here[.]

       {¶ 36} After a review of the magistrate's comments in their entirety, we decline to find

that such statements were prejudicial to Mother or rendered the trial court's custody

determination against the manifest weight of the evidence. It is clear from the record the

magistrate was frustrated with the status of the case after believing the parties could reach

an agreement.     However, based upon the continued victimization of the children and

outward hostility between the parties, including the magistrate's belief that Mother intended

to hurt Father through her actions, the magistrate decided immediate action at the

conclusion of the hearing was in the children's best interest and was necessary to salvage

their relationship with Father. We do not find that such action renders the trial court's

decision against the manifest weight of the evidence.

       {¶ 37} Mother also argues the trial court abused its discretion in giving significant


                                             - 11 -
                                                                        Clinton CA2021-06-019

weight to Gottlieb's testimony despite her "strong motivation" to "make a finding of parental

alienation and refer people to her program."           The record reflects Mother and Father

stipulated that Gottlieb was an expert and that she did not testify to any specific facts

pertaining to this case or provide any opinion as to Mother, Father, or the children. Rather,

Gottlieb testified as a generic witness, whose role was to inform the trial court of parental

alienation strategies and its manifestations. Gottlieb reiterated during her testimony that

only the trial court could make a finding of parental alienation and only the trial court could

determine the alienation was severe enough to order participation in her program. Gottlieb

testified that other, similar programs were available, however, a family from Ohio had

participated in the Turning Points Program in the past and her program had a high success

rate.

        {¶ 38} On cross-examination, Gottlieb denied that she makes a "significant amount

of money" when someone is referred to the Turning Points Program, and estimated she

makes approximately $75 per hour after considering the two-year follow-up. Gottlieb also

acknowledged that the phenomenon of parental alienation has been criticized, there are

few parental alienation programs, and that some nonscientists believe the defense is a way

to place children in the care of their abusers.

        {¶ 39} After a review of the above, we find the trial court did not act unreasonably or

arbitrarily in giving significant weight to Gottlieb's testimony and in ordering the Turning

Points Program. The trial court clearly found Gottlieb credible in her explanation of parental

alienation, despite scrupulous cross-examination by Mother.            Regarding any bias or

financial incentive to testify against Mother, there is no evidence in the record that Father's

pretrial payment to Gottlieb to testify as an expert witness rendered her testimony biased

or untruthful. Rather, it is typical practice to pay an expert witness for her time and expertise.

Furthermore, because Gottlieb was unaware of the underlying facts of this case, and did

                                              - 12 -
                                                                     Clinton CA2021-06-019

not offer any opinion as to whether parental alienation existed here, there is no possibility

she could have known that any specific testimony would result in the trial court ordering

participation in her program.

       {¶ 40} The remainder of Mother's arguments under this assignment of error relate to

the trial court's determination that Mother engaged in parental alienation. In support, Mother

again points to specific evidence she believes the trial court failed to consider. "We are

mindful that the 'knowledge a trial court gains through observing the witnesses and the

parties in a custody proceeding cannot be conveyed to a reviewing court by a printed record,

and the reviewing court should be guided by the presumption that the trial court's findings

are correct.'" Forney, 2012-Ohio-3427 at ¶ 28, citing Kenney, 2004-Ohio-3912 at ¶ 7; Miller,

37 Ohio St.3d at 74. Thus, although Mother believes the trial court should have relied more

heavily on the testimony from her witnesses prior to making its custody determination, the

trial court was in the best position to observe the witnesses and make credibility

determinations. Id. at ¶ 41. Accordingly, the mere fact that the trial court chose to rely on

other evidence in the record does not equate to the trial court clearly losing its way and

creating a manifest miscarriage of justice. Id.

       {¶ 41} Upon a careful review of the record, the trial court's custody determination

was based upon credible evidence that Mother engaged in a pattern of behavior that has

caused alienation between the children and Father, and that such an environment is unsafe

for the children. The trial court's decision is supported by competent, credible evidence in

the record, and we therefore conclude the trial court did not abuse its discretion in awarding

custody to Father.

       {¶ 42} Finding no merit to Mother's claims, Mother's first assignment of error is

overruled.

       {¶ 43} Assignment of Error No. 2:

                                            - 13 -
                                                                      Clinton CA2021-06-019

       {¶ 44} THE TRIAL COURT ERRED AS AN ABUSE OF DISCRETION IN FAILING

TO PROPERLY EVALUATE THE BEST INTEREST OF THE CHILD FACTORS

PURSUANT TO R.C. 3109.04(F)(1).

       {¶ 45} In her second assignment of error, Mother claims the trial court abused its

discretion in its weighing of the best interest factors, and in concluding that awarding

custody to Father was in the children's best interest.

       {¶ 46} "According to R.C. 3109.04(E)(1)(a), once a change in circumstances has

been established, the trial court can modify custody only if 'the modification is necessary to

serve the best interest of the child.'" Forney at ¶ 23, citing In re R.A.S., 12th Dist. Warren

No. CA2011-09-102, 2012-Ohio-2260, ¶ 30. In order to determine the best interest of a

child, R.C. 3109.04(F)(1) requires the trial court consider all relevant factors. These factors

include, but are not limited to:

              (a) The wishes of the child's parents regarding the child's care;

              (b) If the court has interviewed the child in chambers pursuant
              to division (B) of this section regarding the child's wishes and
              concerns as to the allocation of parental rights and
              responsibilities concerning the child, the wishes and concerns
              of the child, as expressed to the court;

              (c) The child's interaction and interrelationship with the child's
              parents, siblings, and any other person who may significantly
              affect the child's best interest;

              (d) The child's adjustment to the child's home, school, and
              community;

              (e) The mental and physical health of all persons involved in the
              situation;

              (f) The parent more likely to honor and facilitate court-approved
              parenting time rights or visitation and companionship rights;

              (g) Whether either parent has failed to make all child support
              payments, including all arrearages, that are required of that
              parent pursuant to a child support order under which that parent
              is an obligor;

                                             - 14 -
                                                                      Clinton CA2021-06-019


              (h) Whether either parent or any member of the household of
              either parent previously has been convicted of or pleaded guilty
              to any criminal offense involving any act that resulted in a child
              being an abused child or a neglected child * * *;

              (i) Whether the residential parent or one of the parents subject
              to a shared parenting decree has continuously and willfully
              denied the other parent's right to parenting time in accordance
              with an order of the court;

              (j) Whether either parent has established a residence, or is
              planning to establish a residence, outside this state.

R.C. 3109.04(F)(1)(a)-(j).

       {¶ 47} Mother initially argues the trial court should have given more weight to the

wishes of the children pursuant to R.C. 3109.04(F)(1)(a). In support, Mother points to

testimony from Carole Bower, who was the children's counselor at the time of the hearing,

and the children's comments to their guardian ad litem that they do not want to live with

Father.

       {¶ 48} At the hearing, the magistrate heard testimony that the children do not want

to live with Father, are well bonded to Mother, and that removing the children from Mother's

care would be traumatic for them. However, the magistrate also heard testimony from

Gottlieb that it is a "big misconception" that removing children from the alienating parent's

care will be traumatizing, and that in her experience, children oftentimes threaten negative

reactions, but do not carry through. The magistrate specifically noted at the end of the

hearing that placing the children in Father's care would not be easy for the children, but "the

trauma they have already suffered by having dad yanked from them * * * has already caused

trauma." After considering the testimony, the trial court found there was an immediate need

to repair the relationship between Father and the children before it was damaged beyond

repair and possible life-long psychological damage to the children occurred.

       {¶ 49} Given the evidence in the record, we cannot say the trial court failed to

                                             - 15 -
                                                                      Clinton CA2021-06-019

consider the children's wishes as described to the guardian ad litem or admitted through

Bower's testimony. Rather, it is evident the trial court considered the children's wishes, their

hostility toward and general dislike of Father at the time of the hearing, as well as their

deteriorating relationship, but gave greater weight to the testimony suggesting Mother had

greatly manipulated the children and alienated Father from them, and that removal from

Mother's care would not result in additional trauma for the children. We will not second-

guess the judgment of the trial court in evaluating the evidence and assessing the credibility

of the witnesses. Wilkerson v. Wilkerson, 12th Dist. Butler Nos. CA2004-02-043 and

CA2004-02-046, 2005-Ohio-1236, ¶ 20.

       {¶ 50} Mother also disputes the trial court's finding pursuant to R.C. 3109.04(F)(1)(c)

that the children had a loving relationship with Father until December 2018.            Mother

indicates there is no evidence substantiating Father's testimony that he and the boys shared

a loving relationship. At the hearing, Father testified that from 2014 until Mother began

denying Father parenting time in 2018, he and the children had a good relationship. Father

noted that prior to that time, he would play sports with the boys and teach them life skills.

Father indicated that a barrier in their relationship worsened throughout the years, but the

lack of parenting time between December 2018 and May 2019 "really beat down" the

relationship. Stepmother similarly testified and indicated she had observed a decline in

Father's relationship with the boys over the last "couple of years," and that the boys had

become "very defiant" and disrespectful to Father in that time. The children's grandfather

also testified that the children's behavior toward Father had worsened over the previous

two or three years. If believed, such testimony supports that the children previously shared

a loving relationship with Father.

       {¶ 51} The trial court also did not abuse its discretion in finding that Father is the

parent more likely to facilitate court-approved parenting time. Although Mother claims the

                                             - 16 -
                                                                         Clinton CA2021-06-019

trial court improperly concluded she "continually and willfully" denied Father parenting time,

the record reflects Mother denied Father parenting time between November 2018 and May

2019. There is no evidence Father denied Mother any parenting time. Thus, although

Mother argues the trial court should have placed more weight on the fact that she had not

withheld parenting time since May of 2019, the trial court was free to conclude that Mother

would deny Father parenting time in the future, like she had in the past, if she believed the

children were in an unsafe environment.

       {¶ 52} While it is clear that Mother disagrees with the trial court's decision, Mother

merely challenges how much weight the trial court should have given to each of the best

interest factors outlined above. But, "[i]t is the role of the trial court to determine the relative

weight to assign each factor, in relation to the others, when determining the children's best

interest." Ruble v. Ruble, 12th Dist. Madison No. CA2010-09-019, 2011-Ohio-3350, ¶ 18.

That is to say it is the trial court, not this court, who is "entitled to consider this evidence and

determine the relative weight to assign to it in examining the best interest factors." Harmon

v. Radcliff, 12th Dist. Butler No. CA2017-04-047, 2017-Ohio-8682, ¶ 48.

       {¶ 53} "This court should not, and will not, second-guess the [trial] court's decision

in regard to the appropriate weight to be given to any one of those factors." Mack v. Mack,

12th Dist. Butler No. CA2018-09-179, 2019-Ohio-2379, ¶ 33, citing Albert v. Albert, 2d Dist.

Montgomery No. 24000, 2010-Ohio-6112, ¶ 32 ("[w]e defer to the trial court's

determinations of the parties' credibility and of the appropriate weight to be given to the

statutory factors"). This is because, as noted above, the discretion that a lower court enjoys

in custody matters "'should be accorded the utmost respect, given the nature of the

proceeding and the impact the court's determination will have on the lives of the parties

concerned.'" In re J.M., 2009-Ohio-4824 at ¶ 17, quoting Miller, 37 Ohio St.3d at 74.

       {¶ 54} Based on a balancing of the factors and after a review of the entire record, we

                                               - 17 -
                                                                         Clinton CA2021-06-019

find the trial court did not abuse its discretion in weighing the best interest factors and in

awarding custody of the children to Father. As such, Mother's second assignment of error

is overruled.

       {¶ 55} Assignment of Error No. 3:

       {¶ 56} THE TRIAL COURT ERRED AS AN ABUSE OF DISCRETION IN DENYING

MS. ROMOHR'S MOTION FOR CONTEMPT.

       {¶ 57} In her remaining assignment of error Mother claims the trial court abused its

discretion in not finding Father in contempt of the court's orders. As noted above, Mother

claims Father violated the 2014 Parenting Order and the 2012 dissolution decree by (1)

calling the children obese, fat, and lazy; (2) getting into a physical altercation with H.S. when

the child refused to change into the clothes Father selected; (3) failing to provide secondary

health insurance for the children; (4) "continually interfere[ing] with [the children's] ability to

speak with" Mother; and (5) failing to make timely mortgage payments.

       {¶ 58} Contempt of court is defined as "disobedience of an order of a court * * * which

brings the administration of justice into disrespect, or which tends to embarrass, impede or

obstruct a court in the performance of its functions." Hueber v. Hueber, 12th Dist. Clermont

Nos. CA2006-01-004, CA2006-02-019, and CA2006-02-020, 2007-Ohio-913, ¶16, citing

Windham Bank v. Tomaszczyk, 27 Ohio St.2d 55 (1971), paragraph one of the syllabus.

To support a contempt finding, the moving party must establish by clear and convincing

evidence that a valid court order exists, that the offending party had knowledge of the order,

and that the offending party violated such order. Underleider v. Underleider, 12th Dist.

Clermont Nos. CA2010-09-069 and CA2010-09-074, 2011-Ohio-2600, ¶ 36.

       {¶ 59} This court will not reverse the trial court's ruling on a motion for contempt

absent an abuse of discretion. Cottrell v. Cottrell, 12th Dist. Warren No. CA2012-10-105,

2013-Ohio-2397, ¶ 12. As stated above, an abuse of discretion implies that the trial court's

                                               - 18 -
                                                                      Clinton CA2021-06-019

attitude is unreasonable, arbitrary, or unconscionable, and is more than a mistake of law or

judgment. Blakemore, 5 Ohio St.3d at 219.

       {¶ 60} The parties' dissolution decree and the 2014 Parenting Order were valid court

orders, and the parties do not dispute that Father was aware of those orders. The 2014

Parenting Order prohibited either parent from making comments about the children's

clothing, calling the children names, or "putting the children down." It also states the

children are permitted to wear the clothes of their choice. Mother claims Father violated

these provisions by making derogatory comments pertaining to the children's clothing and

weight.

       {¶ 61} After a review, we find the trial court did not abuse its discretion in finding

Mother failed to prove Father violated the court order in this regard. At the hearing, Mother

testified that on one occasion Father made A.S. "feel like he had called him fat" by using

the words "obese and lazy." However, Mother further indicated that "may not" have been

what Father "truly meant[.]" Based upon Mother's testimony, it is unclear whether Father

made a derogatory comment about A.S.'s weight on that occasion. We also disagree with

Mother's argument that Exhibit 22 proves Father made derogatory comments regarding the

children's clothing. Exhibit 22 is an audio video of an incident between H.S. and Father at

Father's home. During the relevant portion of the video, someone is heard asking H.S. to

put on some clothes because "he asked him to." H.S. responded that he did not want to

change his clothes for church and did not want to be judged. During this encounter, Father

is not heard making any derogatory comment regarding H.S.'s clothing or appearance.

Rather, someone other than Father requested H.S. to change his clothing for church and

asked why he will not follow Father and Stepmother's rules. Accordingly, Exhibit 22 does

not provide any basis for finding Father in contempt of the trial court's orders.

       {¶ 62} Additionally, although Mother contends that Bower's comment to the guardian

                                             - 19 -
                                                                      Clinton CA2021-06-019

ad litem that Father is aggressive and "screams" in the children's faces is indicative of a

violation of the 2014 Parenting Order, such a broad allegation is insufficient to prove that

Father made derogatory remarks about the children on any specific occasion. Notably,

Mother did not point to, in her affidavit or at the hearing, any specific comment or occasion

where Father screamed or aggressively made a derogatory comment regarding the

children's hair or clothing, and we decline to assume Father made any such remarks.

Consequently, without referencing any specific comments made by Father, Mother has not

demonstrated by clear and convincing evidence that Father was in violation of Sections

4(A), (C), or (D) of the 2014 Parenting Order.

       {¶ 63} We similarly conclude that Mother presented insufficient evidence to prove

Father violated Section 4(F) of the 2014 Parenting Order by "continually interfering" with

her telephone time with the children. As noted by the trial court, Mother failed to reference,

in her motion or at the hearing, any specific date that Father interfered with her telephone

time in violation of the court order. Instead, Mother vaguely testified at the hearing that "the

denial of phone time" started when she provided makeup time to Father in May of 2019.

On cross-examination, Father indicated that during a 12-day trip with the children Mother

did not receive daily phone calls, but he further testified he did not deny Mother any phone

time during that period.

       {¶ 64} Father's counsel alleged at the hearing that the parties agreed, during a

conference with the magistrate, that telephone time would be limited to one phone call per

weekend during the timeframe at issue. While the record is devoid of any such agreement

between the parties, the 2014 Parenting Order only required Father to "allow" the children

to converse on the telephone with Mother for 15 minutes each day. Mother did not provide

any evidence that Father did not allow the daily phone calls to take place, or that he was

responsible for any of the missed phone calls beginning in May 2019. Accordingly, the trial

                                             - 20 -
                                                                       Clinton CA2021-06-019

court did not abuse its discretion in declining to conclude that Father prevented the children

from conversing with Mother via telephone.

       {¶ 65} We also find the trial court did not abuse its discretion in finding Mother failed

to prove Father violated the court order by failing to obtain secondary health insurance for

the children. The 2014 Parenting Order required Father to obtain private health insurance

coverage for the children if the coverage was available at a reasonable cost and was not

unnecessarily duplicative of coverage. Mother did not present any evidence that the health

insurance Father could have provided in December 2020 was not unnecessarily duplicative

in coverage or was reasonable in cost.

       {¶ 66} Lastly, the trial court did not abuse its discretion in failing to find Father in

contempt for failing to pay the mortgage on the former marital home. The parties' dissolution

decree was entered on April 11, 2012, and indicated that the home was to "immediately"

be listed for sale and that Father was required to "timely pay the monthly mortgage

obligation, [and] real estate taxes" until the home was sold. Mother testified that the home

was foreclosed on May 31, 2012, the date Mother claimed the "sheriff came and took the

house," but the foreclosure action was "filed well before that." As a result of the foreclosure,

Mother "had no choice at that time * * * but to file bankruptcy," which she filed in July 2012.

A sheriff's deed was also introduced into evidence by Mother, which indicates the home

was sold to Wilmington Savings Bank for $105,000, a confirmation of that sale was entered

on June 25, 2013, and the deed was issued on July 23, 2013.

       {¶ 67} Despite introducing evidence regarding the eventual foreclosure and sale of

the home, Mother did not produce any evidence regarding the missed payments that

resulted in the home's foreclosure, or whether those payments were missed by Father after

the decree was entered in April 2012. Given this lack of evidence, it was not unreasonable

or arbitrary for the trial court to conclude that Mother failed to prove that Father violated the

                                              - 21 -
                                                                    Clinton CA2021-06-019

dissolution decree.

       {¶ 68} Accordingly, because the trial court did not abuse its discretion in dismissing

Mother's motion to show cause, we overrule Mother's remaining assignment of error.

       {¶ 69} Finding no merit to any of the arguments raised herein, we affirm the judgment

of the trial court in its entirety

       {¶ 70} Judgment affirmed.


       PIPER, P.J., and BYRNE, J., concur.




                                            - 22 -